Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-15-00034-CV

                     IN RE LERIN HILLS MUNICIPAL UTILITY DISTRICT

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Jason Pulliam, Justice

Delivered and Filed: March 18, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 27, 2015, relator Lerin Hills Municipal Utility District filed a petition for writ

of mandamus complaining of the trial court’s order denying in part relator’s motion for protective

order. The court has considered the petition for writ of mandamus and the response filed on behalf

of the real parties in interest and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 001-13-CON-CCL, styled Lerin Hills Municipal Utility District v. Willis
Jay Harpole and Dawn D. Harpole, pending in the County Court at Law, Kendall County, Texas, the Honorable Bill
R. Palmer presiding.